Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission on 12/10/2021 has been entered. 
Examiner’s Note
Examiner called Applicant and told him that Claims 1 & 13 are in allowable condition as Examiner has noted persuasive arguments of the Applicant and has  withdrawn art rejection as well as Double Patenting rejection as the Applicant also filed on 11/10/2021 an eTD for overcoming Double Patenting rejections issued in the previous office actions and the eTD has been approved. However, Examiner pointed out that claim 19 though amended does not include all limitations of claims 1 & 13. And suggested to further amend claim 19 to include missing limitations of claims 1 & 13, The Applicant agreed to consider the suggestion and get back with a response asap. Subsequently, the Applicant emailed the proposed amendment as suggested by Examiner (please see the attached “Email from the Applicant” for details). Please note that  in the attachment status of claims 1 & 13 should be “Previously Presented “ instead of “Currently Amended”.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given via email from Sean Crandall (Reg. No.57776) on 01/05/2022. 
AMENDMENTS TO THE CLAIMS:
Please Replace Claim 19 with the following:
Claim 19 ( (Currently Amended) A computer implemented method of providing a client-only virtual private network (VPN), comprising communicatively coupling to a local VPN server via a local VPN client to establish a VPN tunnel through the VPN server for Internet protocol (IP) communications wherein the VPN server and the VPN client are both on the same physical device, wherein the VPN server hosts a proxy on a loopback network interface of the device and includes instructions to inspect proxied traffic.


Allowable Subject Matter
Claims 1- 3 & 5-20 are allowed.

	   The following is an examiner’s statement of reasons for allowance:
	   Regarding claims 1 & 13, although the prior art of record teaches VPN client and VPN server; none of the prior art, alone or in combination teaches to provide a client-only virtual private network (VPN) comprising a VPN client and a VPN server on a 
	Regarding claim 19, although the prior art of record teaches to establish a VPN tunnel through the VPN server for Internet protocol (IP) communications none of the prior art, alone or in combination teaches providing a client-only virtual private network (VPN), comprising communicatively coupling to a local VPN server via a local VPN client to establish a VPN tunnel through the VPN server for Internet protocol (IP) communications, wherein the VPN server and the VPN client are both on the same physical device, wherein the VPN server hosts a proxy on a loopback network interface of the device and includes instructions to inspect proxied traffic; in view of other limitations of claim 19.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497